EXHIBIT 99.1 CONTACT: James E. Adams Executive Vice President and Chief Financial Officer 423-278-3050 GREEN BANKSHARES REPORTS LOSS FOR SECOND QUARTER OF 2009 DRIVEN PRIMARILY BY NON-CASH GOODWILL IMPAIRMENT CHARGE GREENEVILLE, Tenn. (July 21, 2009) – Green Bankshares, Inc. (NASDAQ:GRNB), the holding company for GreenBank, today reported a net loss for the second quarter and six months ended June30, 2009.The net loss of $151.4 million or $11.58 per diluted share for the second quarter of 2009 was primarily driven by an after-tax, non-cash goodwill impairment charge of $137.4 million or $10.51 per diluted share.This charge had no impact on the Company's cash, liquidity, tangible equity ratio, or its strong regulatory capital ratios.
